--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 10-K [bonds-10k_123110.htm]
Exhibit 10.72
 


AMENDMENT NO. 1 TO SECURED CONVERTIBLE PROMISSORY NOTES
 
This AMENDMENT NO. 1 TO SECURED CONVERTIBLE PROMISSORY NOTES (this “Amendment”),
dated as of September 21, 2010, is entered into by and among BONDS.COM GROUP,
INC., a Delaware corporation (the “Company”), and BURTON W. WIAND (the “Majority
Holder”), in his capacity as the Receiver appointed by the United States
District Court for the Middle District of Florida, Tampa Division, in the action
styled Securities and Exchange Commission v. Arthur Nadel, et al., Case No:
8:09-cv-87-T-26TBM, and amends each of the Notes (as defined below).
 
BACKGROUND
 
The Company, the Majority Holder and the other persons and entities identified
on Schedule I (the Majority Holder and such other persons and entities, the
“Holders”) to this Amendment are parties to a Secured Convertible Note and
Warrant Purchase Agreement, dated on or about September 24, 2008 (the “Purchase
Agreement”) pursuant to which, among other things, the Company issued Secured
Convertible Promissory Notes, dated on or about September 22, 2010, to the
Holders in the principal amounts set forth on Schedule I (collectively, the
“Notes”).  The Notes have a maturity date of September 22, 2010, and the Company
and the Majority Holder wish to extend such maturity date for thirty (30) days
as provided herein.  The Notes provide that they may be amended with the written
agreement of holders of Notes representing at least a majority of the principal
amount outstanding under all of the Notes.  The Majority Holder holds Notes
representing at least a majority of the principal amount outstanding under the
Notes.  Accordingly, the Company and the Majority Holder are executing and
delivering this Amendment in order to extend the maturity date of the Notes and
provide for the other matters set forth herein.
 
AGREEMENT
 
In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
Section 1.         Amendment Applies to All Notes.  Pursuant to Section 8 of
each of the Notes, this Amendment amends and changes the terms of all of the
Notes in the manner set forth herein.


Section 2.         Amendments to Notes.  The first sentence of Section 1(a) of
the all of the Notes is hereby amended by deleting such sentence in its entirety
and replacing it with the following:


“Unless otherwise repaid, exchanged or converted as provided herein, the entire
unpaid principal balance of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on October 22, 2010 (the
“Maturity Date”).”


Section 3.         Representation by Majority Holder.  The Majority Holder is
the legal holder of each of the Notes identified next to its name on Schedule I
and has all necessary right, power and authority to exercise rights with respect
thereto, including entering into this Amendment.

 
 

--------------------------------------------------------------------------------

 


Section 4.         Effect of Modification and Amendment of Purchase
Agreement.  Each of the Notes shall be deemed to be modified and amended solely
in accordance with the express provisions of this Amendment and the respective
rights, duties and obligations of the parties under the Notes shall continue to
be determined, exercised and enforced under the Notes subject in all respects to
the modifications and amendments set forth in this Amendment.  All the other
terms of the Notes shall continue in full force and effect.  In the event of
inconsistency between the terms of this Amendment and the terms of the Notes,
the terms of this Amendment shall govern.


Section 5.         Counterparts.  This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original instrument, and all
of which together shall constitute one agreement.  A facsimile or electronic
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.


(Signature Pages Follow)

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.
 
 
BONDS.COM GROUP, INC.
       
By:
/s/ Michael Sanderson
 
Name:
Michael Sanderson
 
Title:
Chief Executive Officer
 







MAJORITY HOLDER:
 
BURTON W. WIAND, RECEIVER
       
By:
/s/ Burton W. Wiand
 
Name:
Burton W. Wiand
 
Title:
Court-appointed Receiver in the action styled
Securities and Exchange Commission v. Arthur
Nadel, et al., Case No: 8:09-cv-87-T-26TBM.
 